Holden, J.,
delivered the opinion of the court.
Under chapter 131, Laws 1908, plaintiffs below had a ■concurrent statutory lien upon the property seized, which could and should have been enforced in the chan•cery court. The statute makes no provision for the enforcement of the lien where there are several persons with liens of equal strength upon the same property; but the chancery court had jurisdiction to enforce the lien as to all of the three plaintiffs against the property in one suit, and the circuit court having assumed jurisdiction of the cause, and proceeded to judgment, we will mot disturb the judgment, in view of section 147 of the .state Constitution.
We find no reversible error in the record.

Affirmed.